September 8, 1906. The opinion of the Court was delivered by
The plaintiff, a passenger on the defendant railroad on his way from Jacksonville. Fla., to Columbia, S.C. for lack of a health certificate was required by the quarantine officers of the city of Savannah to leave the train at the village of Burroughs, where he was unable to obtain food or lodging for the night; was forced to incur the *Page 143 
expense of traveling to Jessup, fifty miles in the opposite direction, and resume his journey to Columbia from that point; and was delayed twenty-four hours in reaching his destination. For all this he recovered a judgment against the defendant railroad company for $1,000 damages, under the allegations that he was ignorant of the Savannah quarantine, while the defendant company which sold him the through ticket had full knowledge of it and the requirement of a health certificate by the Savannah health authorities; that the ticket agent who sold the ticket failed to stamp it subject to quarantine or to notify plaintiff of the quarantine being in force; that the conductor while informing plaintiff of Columbia quarantine said nothing of the Savannah quarantine. There was evidence on the part of the plaintiff tending to sustain all these allegations. On the contrary, the conductor and other employees of the defendant testified to giving plaintiff express notice of the quarantine and that a health certificate would be required of him before he could pass through the city of Savannah, and received the reply from him that he would take his chances of getting through without the certificate. There is, therefore, no dispute that the conductor, defendant's agent in charge of the train, undertook to inform the plaintiff as to quarantine; and the issue of fact was whether, knowing of the Savannah quarantine, he misled the plaintiff by failing to tell him of it, or the plaintiff took the risk of the quarantine after full notice. This issue was submitted to the jury, and the finding was against the defendant.
The Circuit Judge charged the jury: "If the plaintiff by exercising the care of a man of ordinary care and reason, knew, or ought to have known, of these quarantine regulations, and did not do it, it is his own fault." The defendant by his first exception insists a new trial should have been granted, because the verdict of the jury was in disregard of this instruction. The exception is not well founded, because the evidence was not such as to admit of no other inference than that a man of ordinary *Page 144 
reason ought to have known of the existence of the Savannah quarantine, and the jury did not go beyond their right in finding against the defendant on this issue. If the plaintiff's testimony is credible, and that was for the jury, the conductor by mentioning the Columbia quarantine misled him into supposing he would have no trouble until he reached that point. As to the Columbia quarantine, the plaintiff testified he concluded to go on and undertake to get a health certificate from Lancaster, his former place of residence, which was not far from Columbia, and if he had been detained in Columbia he would have had no remedy, for as to that he took the risk. The evidence of the railroad employees is very strong, it is true, to the effect that they gave him specific notice of the Savannah quarantine; and it seems highly improbable, with full knowledge of the quarantine there, they would have failed to impart their knowledge to plaintiff when notifying him of the Columbia quarantine. Yet all this was for the jury to decide, and without rejecting the scintilla doctrine, we can see no way for this Court to interfere.
The defendant further insists that the Circuit Judge erroneously instructed the jury, in effect, that it was the duty of the conductor or some agent of the railroad company to inform the plaintiff as a passenger of the existence of the quarantine. The interesting question does not arise in this case whether a passenger may rely on a railroad company to advise him on purchasing a ticket of a quarantine regulation which will interfere with his continuous journey. The much simpler question here is whether, when the railroad company is fully advised of the quarantine and undertakes through its conductor to give information on that subject to one of its passengers, it is liable for the consequences of failing to give him information as to a quarantine which would manifestly make his uninterrupted journey impossible. There can be no doubt that the principle laid down in Gillman v. Ry. Co., 53 S.C. 210, 31 S.E., 224, and other cases, that a passenger is entitled to ask for and receive all *Page 145 
information necessary to enable him to reach his destination comfortably, safely and promptly, is applicable, and if the testimony of the plaintiff be accepted, the carrier would be liable. Under the admitted facts of this case, the company was bound to inform the passenger, and there was no error in the charge on this point.
It is the judgment of this Court, that the judgment be affirmed.